[Cite as State v. Meddock, 2018-Ohio-317.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      CLARK COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   C.A. CASE NO. 2016-CA-55
                                                   :
 v.                                                :   T.C. NO. 2015-CR-308
                                                   :
 BRETT M. MEDDOCK                                  :   (Criminal Appeal from
                                                   :    Common Pleas Court)
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                             OPINION

                           Rendered on the 26th day of January, 2018.

                                              ...........

ANDREW P. PICKERING, Atty. Reg. No. 0068770, Assistant Prosecuting Attorney, 50
E. Columbia Street, Suite 449, Springfield, Ohio 45502
      Attorney for Plaintiff-Appellee

MICHAEL R. PENTECOST, Atty. Reg. No. 0036803, Assistant Public Defender, 117 S.
Main Street, Suite 400, Dayton, Ohio 45422
      Attorney for Defendant-Appellant

                                             .............

DONOVAN, J.

        {¶ 1} Defendant-appellant Brett M. Meddock appeals his conviction and sentence

for one count of murder, in violation of R.C. 2903.02(B), an unclassified felony; one count
                                                                                          -2-


of involuntary manslaughter, in violation of R.C. 2903.04(A), a felony of the first degree;

one count of felonious assault, in violation of 2903.11(A)(1), a felony of the second

degree; one count of endangering children, in violation of R.C. 2919.22(B)(1) and

(E)(2)(d), a felony of the second degree; and one count of endangering children, in

violation of R.C. 2919.22(A), a felony of the third degree. Meddock filed a timely notice

of appeal with this Court on September 16, 2016.

       {¶ 2} The record in the instant case establishes the victim, K.P., was born on

September 20, 2013, to Sierra Coy and Jordan Payne.1 Sierra and Jordan had an “on-

and-off” relationship, and in early July of 2014, Sierra began dating Meddock. Sierra

testified that Meddock and K.P. appeared to be bonding at first. Shortly thereafter,

Meddock and Sierra began living together. The couple alternated between staying at

Sierra’s parents’ home in Springfield, Ohio, and Meddock’s mother’s residence on East

Cassilly Street, also located in Springfield, Ohio. Sierra testified that in October of 2014,

she, K.P., and Meddock began living primarily at East Cassilly Street with Meddock’s

mother, Donna Swindler.

       {¶ 3} Several other people resided at Donna’s house, including Donna herself; Carl

Hallen (Donna’s boyfriend), R.S. (Donna’s daughter), M.M. (Donna’s son and Meddock’s

brother); A.M. (also Donna’s son and Meddock’s brother); J.H. (son of Carl); and K.H (son

of Carl and Donna). Sierra’s brother, C.C., also moved into Donna’s house at some point

between October of 2014 and January of 2015.

       {¶ 4} Sierra testified that after moving into Donna’s house in October of 2014, she



1 The record establishes that at some point between January 20, 2015, and the beginning
of Meddock’s trial in the instant case, Jordan Payne died from a drug overdose.
                                                                                        -3-


began noticing negative changes in K.P.’s behavior. Specifically, Sierra testified that

K.P., who had always been an active and healthy baby, began showing decreased

appetite, decreased mobility (walking), and more crying. Donna testified that she also

noticed that K.P. cried a great deal. Sierra further testified that K.P. appeared less

inclined to interact with Meddock.

       {¶ 5} On December 17, 2014, K.P. “collapsed” while at Donna’s house.

Thereafter, Sierra, Donna, and R.S. took K.P. to the Springfield Regional Medical Center.

K.P. was then transferred by ambulance to Dayton Children’s Hospital. Vanessa Harris,

Sierra’s aunt and also a nurse, came to the hospital to check on K.P. Harris testified that

she observed that K.P. had bruises, a rash, was lethargic, and was unable to urinate.

Bruising was also noted by medical staff at the hospital who evaluated K.P. K.P. was

kept overnight at the hospital and given IV fluids. K.P. was released on December 18,

2014. Sierra and K.P went back to Donna’s house after being discharged from the

hospital.

       {¶ 6} The record establishes that Sierra took K.P. to Springfield Regional Medical

Center two days later on December 20, 2014.          From there, K.P. was once again

transferred to Dayton Children’s Hospital where he was kept overnight. Upon being

discharged on December 21, 2014, Sierra and K.P. went to stay with Jordan Payne who

was living at his mother’s house. On December 26, 2014, Jordan’s mother informed him

that Sierra and K.P. could no longer stay at her house. As a result, Sierra took K.P. back

to Donna’s house where Meddock was still living.

       {¶ 7} On the night of January 19, 2015, Meddock, Carl, and another man left

Donna’s house to buy dinner for all of the people living there at the time. Carl testified
                                                                                         -4-


that he and Meddock smoked marijuana before returning with everyone’s food at

approximately 8:00 p.m. After eating, Carl testified that he left for work at approximately

8:40 p.m. Among those remaining at the house after Carl left were Donna, Sierra, K.P.

and Meddock.

       {¶ 8} After eating dinner, Donna fell asleep on the couch in the front room on the

first floor of her house. Meddock took K.P. into the first floor bathroom and gave him a

bath. At some point, Sierra testified that she heard K.P. crying in the bathroom. When

she went to check, Meddock told her that K.P. had only been crying because the water

was too hot. Once the bath was over, Meddock brought K.P. back into the front room

and dressed him. Sierra watched television with K.P. on her lap for a short time. Carl

testified that normally, Sierra would put K.P. to bed, but if she could not get him to go to

sleep, Meddock would take the infant up to bed and lay down with him until he fell asleep.

After K.P. fell asleep, Meddock would then come back downstairs.

       {¶ 9} On the night of January 19, 2015, Sierra asked Meddock to take K.P. upstairs

and put him to bed. At approximately 10:00 p.m., Meddock took K.P. upstairs to the

room he shared with Sierra and the infant. Approximately twenty minutes later, Sierra

went upstairs to check on K.P. Upon entering the bedroom, Sierra observed K.P. in the

fold-out playpen where he normally slept. Sierra also observed Meddock sitting on the

bed smoking a cigarette and using his phone.           Sierra remained in the room for

approximately five minutes and then went back downstairs. Sierra testified that she went

back upstairs to check on K.P. and Meddock approximately twenty minutes later.

       {¶ 10} At approximately 12:00 a.m., Meddock brought K.P. downstairs in order to

change his diaper. While Meddock was changing K.P.’s diaper, Donna, who was still
                                                                                           -5-


sleeping on the couch, testified that she heard the infant crying.      After he finished

changing K.P.’s diaper, Meddock went back upstairs and took the infant into the bedroom

shared by Carl and Donna. At the same time, Sierra was in the bedroom she shared

with Meddock and K.P. Sierra testified that she briefly checked on K.P. and Meddock

while they were in the other bedroom, and then went back to her bedroom.

      {¶ 11} Donna testified that at approximately 1:00 a.m., she woke up from the couch

and went upstairs to her bedroom with her son, K.H. Upon entering her bedroom, Donna

observed K.P. and Meddock laying on her bed and asked why they were there. Without

answering, Meddock got up and took K.P. into the bedroom of A.M. Donna turned on

the box fan in her room, got in bed, and went to sleep with K.H. in the bed next to her.

      {¶ 12} Sierra testified that approximately twenty minutes later, Meddock brought

K.P. back into her bedroom, placed the infant into the playpen, and sat down on the edge

of the bed. While he was in the playpen, K.P. drank a cup of juice and then quickly drank

another cup of water. Sierra testified that it was unusual for K.P. to drink that quickly.

Upon finishing the cup of water, K.P. began having trouble breathing. Sierra gave K.P.

a breathing treatment, after which she thought his breathing improved somewhat.

However, K.P. began making a gurgling sound, and Sierra asked Meddock to bring the

infant to her. Instead, Sierra testified that Meddock laid K.P. down on the bed next to

him. Sierra testified that she had to ask Meddock several times to give her the infant

before he finally did so. At that point, Meddock went into Donna’s to tell her that K.P.

was not breathing.

      {¶ 13} Meddock then took K.P. downstairs and began performing CPR on the

infant who vomited.     Sierra, also downstairs at this point, called an ambulance.
                                                                                        -6-


Meddock placed K.P. on the floor after being instructed to do so by the 911 operator.

Sierra testified that K.P. had turned very pale and was clenching his teeth.

       {¶ 14} Springfield Police Officer Jerome Montico was dispatched to East Cassilly

at 3:42 a.m. on a report of an infant that was not breathing.        Upon arriving at the

residence, Officer Montico entered and observed Meddock standing next to K.P. Officer

Montico testified that he immediately checked K.P. for a pulse. After finding no pulse,

Officer Montico placed K.P. on a countertop and began performing CPR. Paramedics

arrived shortly thereafter and transported K.P. to the Springfield Regional Medical Center.

Officer Montico then took Sierra to the hospital. Attempts to revive K.P. by doctors at the

hospital were unsuccessful, and K.P. was pronounced dead.

       {¶ 15} Springfield Police Detective Trent King was called in to respond to the

Springfield Regional Medical Center to investigate the incident. Upon arriving at the

hospital, Detective King was informed that K.P. had passed. The detective also spoke

with Sierra and the attending emergency room physician. Thereafter, Detective King

traveled to East Cassilly Street where he spoke with Donna and Meddock. Meddock did

not disclose that he had been alone with K.P. and stated that he did not know of any

injuries suffered by the infant during the night or early morning.

       {¶ 16} Detective King then traveled to the Montgomery County Coroner’s Office

where he was informed that the autopsy revealed that K.P.’s death was not accidental.

Dr. Bryan Casto from the Montgomery County Coroner’s Office performed the autopsy

and testified at trial. Specifically, the autopsy revealed that K.P. had suffered a recent,

deep bruise on the back of his head close to the brain which was produced by repeated

blows. Dr. Casto testified that this injury alone could have caused K.P.’s death. K.P.
                                                                                            -7-


was also found to have a fresh accumulation of blood on the brain (subdural hematoma)

as well as brain swelling. Blood was discovered in K.P.’s spinal column which Dr. Casto

testified could have been a separate injury caused by a trauma to the back of the infant’s

head.

        {¶ 17} Additionally, K.P. suffered a traumatic aortic dissection, a tearing of the

aorta in the heart. Dr. Andrew Christian Retzinger testified that for a traumatic aortic

dissection to occur, a large amount of force would be required. Dr. Casto testified that

the traumatic aortic dissection caused a hemothorax to develop in K.P.’s chest cavity,

that is a large pooling of blood that pushed his heart and lungs aside. The hemothorax

would have resulted in breathing difficulty for K.P. The amount of blood found in K.P.’s

chest cavity was measured to be 250 milliliters, about one-quarter of his entire blood

supply.

        {¶ 18} Dr. Casto further testified that the autopsy revealed that K.P. had suffered

older injuries in various stages of healing. K.P. was found to have several older, healing

bruises on his right forehead, his left jaw area, and close to his left ear. K.P. had a close

grouping of four older bruises on his lower abdomen which Dr. Casto testified was

consistent with the mark left from a balled fist. K.P. also suffered from older fractures to

four of his left-side ribs that were in various stages of healing. Dr. Casto testified that the

rib fractures were not consistent with any type of CPR-related injury. Rather, Dr. Casto

testified that the rib injuries were caused by someone squeezing K.P. too hard.

        {¶ 19} Thereafter, Detective King interviewed both Sierra and Meddock.

Detective King testified that Sierra’s interview provided no information that would have

accounted for any of the injuries suffered by K.P.         While he could not provide any
                                                                                             -8-


explanation for the injuries suffered by K.P., Meddock told Detective King about a “play

wrestling” incident on the bed with the infant which occurred sometime earlier. At no

time during the initial interview did Meddock disclose to Detective King that he had been

alone with K.P. for a significant amount of time when the infant suffered lethal injuries.

       {¶ 20} Detective King testified that in an interview with Donna on February 9, 2015,

he learned that Meddock had been alone with K.P. on the night of January 19, 2015. In

a subsequent interview with Sierra on February 17, 2015, she confirmed that Meddock

had been alone with K.P. for a significant amount of time on the night in question.

       {¶ 21} On June 22, 2015, Meddock was indicted for one count of murder, one

count of involuntary manslaughter, one count of felonious assault, and two counts of

endangering children. At his arraignment on June 25, 2015, Meddock pled not guilty to

all of the charges contained in the indictment.

       {¶ 22} During the pendency of the case, the parties entered into a stipulated

polygraph agreement which encompassed admissibility of the results at trial. The record

establishes that a polygraph examination was administered to Meddock on December 19,

2015. Polygraph Examiner Douglas Wells testified that he asked Meddock the following

three questions which were pertinent to the charges against him, to wit:

       1) Did you personally cause the injuries that caused [K.P.]’s death?

       2) Did you cause [K.P.]’s death by some form of physical assault that you’ve

       never told the truth about?

       3) Did you strike the blow that led to [K.P.]’s death?

Meddock answered “no” to each of the three questions. However, Wells testified that

Meddock was deceptive in his answer to all three questions.
                                                                                          -9-


      {¶ 23} We also note that prior to trial, the police recorded a telephone call from jail

wherein Meddock spoke with his mother, Donna. During the conversation, Meddock told

Donna that K.P.’s head had struck the doorframe as they left her bedroom in the early

morning hours of January 20, 2015. The police also recorded a conversation between

Meddock and his brother, M.M., when the latter visited Meddock at the jail on December

30, 2015. During the conversation, Meddock admitted that he injured K.P. on purpose

because the infant “wouldn’t stop crying and sh**.” During the conversation with his

brother, Meddock also stated that K.P.’s head had struck a different doorframe than the

one he had told his mother about in the earlier recorded conversation.

      {¶ 24} Meddock’s jury trial was held on August 23, 2016, through August 26, 2016.

Meddock was found guilty on all of the charged offenses. At his sentencing hearing on

September 14, 2016, the trial court merged the murder count with the involuntary

manslaughter count. The trial court also merged the felonious assault with the two

counts for endangering children. The State elected to have Meddock sentenced on

Count I (murder) and Count IV (endangering children, a felony of the second degree).

The trial court sentenced Meddock to fifteen years to life in prison for Count I, and eight

years for Count IV. The trial court ordered that the sentences be served consecutively

for an aggregate sentence of twenty-three years to life in prison.

      {¶ 25} It is from this judgment that Meddock now appeals.

      {¶ 26} Meddock’s sole assignment of error is as follows:

      {¶ 27} “THE JUDGMENT OF THE TRIAL COURT IS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE.”

      {¶ 28} In his sole assignment, Meddock contends that the jury’s verdict finding him
                                                                                              -10-


guilty on all counts was against the manifest weight of the evidence.               Specifically,

Meddock argues that that none of the evidence adduced by the State conclusively

established that he, and not Sierra or Donna, inflicted the injuries to K.P. which ultimately

caused his death. We note that Meddock does not dispute the evidence adduced by the

State establishing that the fatal injuries suffered by K.P. were intentionally inflicted, and

not the result of an accidental fall or the administration of CPR.

       {¶ 29} When a conviction is challenged on appeal as being against the weight of

the evidence, an appellate court must review the entire record, weigh the evidence and

all reasonable inferences, consider witness credibility, and determine whether, in

resolving conflicts in the evidence, the trier of fact “clearly lost its way and created such

a manifest miscarriage of justice that the conviction must be reversed and a new trial

ordered.” State v. Thompkins, 78 Ohio St. 3d 380, 387, 678 N.E.2d 541 (1997).                    A

judgment should be reversed as being against the manifest weight of the evidence “only

in the exceptional case in which the evidence weighs heavily against the

conviction.” State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

       {¶ 30} This court will not substitute its judgment for that of the trier of facts on the

issue of witness credibility unless it is patently apparent that the trier of fact lost its way in

arriving at its verdict. State v. Bradley, 2d Dist. Champaign No. 97–CA–03, 1997 WL
691510 (Oct. 24, 1997).

       {¶ 31} As previously stated, Meddock dos not dispute that the elements of the

charged offenses were met. Rather, he argues that the manifest weight of the evidence

fails to establish that he is the individual who committed the offenses against K.P.

       {¶ 32} Upon review, we conclude that Meddock's convictions are not against the
                                                                                       -11-


manifest weight of the evidence. The credibility of the witnesses and the weight to be

given their testimony are matters for the jury to resolve. State v. Benton, 2d Dist. Miami

No. 2010-CA-27, 2012-Ohio-4080, ¶ 7.         Here the jury quite reasonably could have

credited the extensive testimony provided by the State's witnesses, evaluated said

evidence and all reasonable inferences, including who was the perpetrator, and

thereafter, found Meddock guilty. The evidence presented by the State, if believed,

demonstrated that K.P. sustained blunt-force trauma to his head and chest, as well as a

traumatic aortic tear, while in Meddock's exclusive custody and care, which resulted in

K.P.'s death. See State v. Cook, 2010-Ohio-6222, 970 N.E.2d 1020, ¶ 34 (2d Dist.); State

v. King, 179 Ohio App. 3d 1, 2008-Ohio-5363, 900 N.E.2d 645, ¶ 44 (2d Dist.).

       {¶ 33} We further conclude that despite the fact that there were no eyewitnesses

to the actual injury, the evidence supports a finding that the harm was not caused by an

accidental fall or the administration of CPR to K.P.      To the contrary, the evidence

supports a finding that the injury occurred during the time that Meddock had exclusive

care and control of K.P. The record establishes that Meddock had ample time with K.P.

on the night of January 19, 2015, and morning of January 20, 2015, to cause the serious

physical harm that resulted in the infant’s death.

       {¶ 34} Additionally, we note that Meddock failed the polygraph examination as it

related to any of the questions regarding his involvement in K.P.’s death. We also note

that Meddock never informed the police that he had had exclusive care and control of

K.P. for a significant amount of time on the night that the injuries occurred. Finally,

Meddock even admitted to his brother, M.M., that he intentionally injured K.P. because

the infant “wouldn’t stop crying and sh**.”      Accordingly, having reviewed the entire
                                                                                        -12-


record, we cannot clearly find that the evidence weighs heavily against conviction, or that

a manifest miscarriage of justice has occurred.

       {¶ 35} Meddock’s sole assignment of error is overruled.

       {¶ 36} Meddock’s sole assignment of error having been overruled, the judgment

of the trial court is affirmed.

                                        .............

FROELICH, J. and HALL, J., concur.

Copies mailed to:

Andrew P. Pickering
Michael R. Pentecost
Hon. Richard J. O’Neill